Citation Nr: 0834213	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  99-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954. 

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for PTSD. 

Due to the extended length of adjudication, the procedural 
history of this case will be set forth.  

A November 1999 deferred rating decision noted that at a 
personal RO hearing in July 1999, a transcript of which is on 
file, the veteran set forth, at page 7 there of, claims for 
service connection for heart disease, claimed as secondary to 
PTSD, and for service connection for residuals of wounds of 
the right leg.  A rating decision later in November 1999 
denied those claims but granted entitlement to non-service-
connected pension benefits.  The veteran was notified of that 
decision by RO letter later in November 1999.  He did not 
file a notice of disagreement (NOD) as to the denials of 
service connection.  

In a July 2000 decision, the Board affirmed the RO's denial 
of service connection for PTSD, finding that the claim was 
not well-grounded.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2000, the VA General Counsel filed an unopposed 
Appellee's Motion For Remand and To Stay Further Proceedings 
(Appellee's Motion).  By Order entered in February 2001, the 
Court accepted the Appellee's Motion, vacated the July 2000 
Board decision and remanded the case to the Board for 
readjudication and disposition.  The Appellee's Motion noted 
that the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) (enacted on November 9, 
2000) eliminated the requirement of submitting a well-
grounded claim.  

In a September 2001 Board decision service connection for 
PTSD was again denied.  In that decision it was noted that 
the November 1999 RO denial of service connection for wounds 
to the right leg and for a heart condition, as secondary to a 
nervous condition, had found that the claims were not well 
grounded and that the VCAA provided that VA could 
readjudicated claims denied as not well grounded during the 
time from July 1999 to the VCAA enactment.  It was also 
observed that the veteran had filed a claim for service 
connection for a stomach disorder in July 1999, which had not 
been adjudicated by the RO.  Those matters were referred to 
the RO for appropriate action.  

In November 2001 the veteran claimed service connection for a 
chronic sinus disorder. 

A September 2002 rating decision denied service connection 
for heart disease, arthritis, and a sinus disorder and also 
denied entitlement to special monthly pension benefits.  
Later in September 2003 the veteran's service representative 
filed an NOD to the denial of special monthly pension 
benefits.  The veteran perfected an appeal of that denial by 
filing VA Form 9 (Appeal to Board of Veterans' Appeals) in 
February 2003 in which he requested a travel Board hearing; 
however, a March 2004 rating decision granted special monthly 
pension benefits.  

In a handwritten letter from the veteran received in March 
2003 he requested an RO hearing or a hearing by 
"satellite."  It is not clear whether the veteran was 
requesting a hearing in conjunction with his claim for 
special monthly pension benefits (which has been resolved) or 
in connection with his current claim for service connection 
for PTSD.  

Also, in April 2003 the veteran's service representative 
filed an application to reopen the claim for service 
connection for heart disease.  This was construed by the RO 
as a timely NOD to the September 2002 denial of service 
connection for heart disease and a Statement of the Case 
(SOC) was issued in November 2003 addressing that claim.  
However, the veteran never perfected that appeal by filing VA 
Form 9, or its equivalent.  

During this time, the veteran appealed the September 2001 
Board decision to the Court which, in turn, entered an Order 
in June 2003 vacating the September 2001 Board decision and 
remanding the claim for service connection for PTSD to the 
Board.  However, the Court's June 2003 Order was appealed to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) which entered an Order in May 2004 vacating 
the Court's June 2003 Order and remanding the case to the 
Court.  

The Court then entered another Order in October 2004 vacating 
the September 2001 Board decision and remanding the claim for 
service connection for PTSD to the Board.  However, the case 
was then again appealed to the Federal Circuit.  The Federal 
Circuit entered a March 2008 Order affirming the October 2004 
Order of the Court.  

In the Federal Circuit's March 2008 Order it was noted that 
the case had been stayed pending the Federal Circuit's 
decision in Roan v. Principi, 2004-7093, which was stayed 
pending the Federal Circuit's decision in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), and its companion 
case Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
that in Sanders the Federal Circuit had held that any 
38 U.S.C. § 5103(a) error should be presumed prejudicial and 
VA had the burden of rebutting this presumption.  Sanders, at 
891.  

The case has now been returned to the Board for further 
appellate review.  

The matter of the initial adjudication of the claim for 
service connection for a stomach or gastrointestinal disorder 
and readjudication of the claim for service connection for 
wounds of the right leg on a de novo basis are referred to 
the RO for consideration.  


REMAND

The September 2001 Board decision found that the veteran's 
service records showed that he had never been stationed 
outside of the continental United States and that, in 
contradiction to his testimony, he had been AWOL while 
stationed at Camp Pendleton between September and December 
1952 with subsequent confinement.  It was noted that at the 
July 1999 hearing the veteran testified that after basic 
training he boarded a ship and went to Japan and from there 
to Pusan Bay; had arrived in Korea in June of 1952 and was 
assigned to the 7th Engineer Battalion with a military 
occupation specialty of 0700.  While in Korea, he reported 
that he was transferred to the 1st Division of the 7th 
Engineers, Light Artillery, and he had always been connected 
with the artillery.  From Pusan, they went into the 3rd 
Sector of the Zobreck Mountains to repair a road, where he 
provided cover.  He indicated that he had been in a lot of 
mortar fire, with fire fights occurring almost nightly.  He 
had once received injuries of the right leg from enemy mortar 
fire.  He reported that two men in his unit had been killed 
and he was present during both of these incidents.  

The June 2003 Court Order noted that the veteran asserted 
that VA erred when it failed to obtain certain battalion 
service records that might verify his claimed in-service 
stressors and that he requested these records during a July 
1999 VA hearing.  The Court stated that: 

The Secretary had a duty to respond to that 
request for assistance "one way or the other".  
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991).  
On remand, the Board must either provide for 
seeking those records from the service department 
or explain why they will not be sought.  

The Court further noted that: 

The Board decision did not adequately address 
whether VA had complied with section 5103(a)'s 
specific requirements that VA provide notice to 
the veteran regarding what evidence not of record 
VA would seek to obtain and what evidence the 
claimant would be expected to obtain. [ ]; 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Nor 
did the Board sufficiently address the new duty-
to-assist provisions or how the Board apparently 
concluded that VA had complied with them. [ ] 
38 U.S.C. § 5103A.   

The October 2004 Court Order noted that "the Board erred 
when it failed to address fully how VA had complied with the 
notice requirements in amended section 5103(a)."  

The Court stated in October 2004 that:

The Board decision did not address in any respect 
whether VA had complied with (1) section 5103(a)'s 
specific requirements that VA provide notice to 
the veteran regarding which of the information and 
evidence VA would seek to obtain and which of it 
the claimant would be expected to provide or (2) 
§ 3.159(b)(1)'s requirement that VA request that 
the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 
[ ]; 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
Charles, supra; see also Pelegrini, 18 Vet. 
App. at 121.  Accordingly, the Board erred by 
failing to provide an adequate statement of 
reasons or bases for its decision, including 
discussing all potentially applicable law and 
regulation, specifically the VCAA and the VA 
regulatory notice provisions then in effect.  See 
38 U.S.C. § 7104(a), (d)(1); Pelegrini, Charles, 
Weaver, Allday, Sanden, Schafrath, and Gilbert, 
all supra; cf. Quartuccio, supra.  

The Court further stated that: 

On remand, therefore, the Board must ensure that 
the appellant is provided the content-complying 
notice to which he is entitled under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) unless the 
Board "'make[s] findings on the completeness of 
the record or on other facts permitting [this 
Court to make] a conclusion of lack of prejudice 
from improper notice'."  Pelegrini, 18 Vet. 
App. at 122 (quoting Conway, supra).  If the 
[Board] undertakes the latter course, such 
findings must include an enumeration of all 
evidence presently missing from the record that 
must be a part of the record in order for the 
appellant to prevail on his claim.  See Pelegrini, 
supra.   

Moreover, the Court stated that: 

VA never responded to the appellant's specific 
request for these battalion records. Thus, on 
remand the Board must either provide for seeking 
those records from the service department or 
explain why they will not be sought ... 

In this regard, the attention of the RO is drawn to the 
allegation in the Statement of Accredited Representative in 
Lieu of VA Form 646, dated in January 2000, that as to 
records corroborating the death of one of the veteran's 
service comrades, the RO had obtained the wrong records.  
Specifically, that based on records within the custody of 
that Veteran's Service Organization, the RO had obtained the 
records of another individual with the same name who had 
served in the U.S. Army and, thus, could not have served in 
the U.S. Marines with the veteran.  

Lastly, information on file indicates that the veteran is 
receiving Social Security Administration benefits.  It should 
be clarified whether he is receiving benefits based on 
retirement or on disability, and if the latter, records 
pertaining to any such claim should be obtained.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should clarify whether the 
veteran desires to testify at another 
hearing in support of his claim for 
service connection for PTSD.  He should 
be informed of the types of hearing 
formats that are available, i.e., 
testimony at the RO, at the RO before a 
Veterans Law Judge, a videoconference, or 
at the Board in Washington, D.C.  

2.  The veteran should be requested to 
clarify whether the Social Security 
benefits that he is receiving are based 
upon disability or retirement.  If the 
veteran reports receiving Social Security 
disability benefits, the RO/AMC should 
contact the Social Security 
Administration (SSA) and obtain a copy of 
the decision concerning the veteran's 
claim for disability benefits with that 
agency, including any medical records 
used to make the decision.  If the RO/AMC 
learns that the records sought do not 
exist or that further efforts to obtain 
them would be futile, this must be 
specifically indicated in the record. 

3.  The RO/AMC must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C. §§ 5103, 5103A, and 5107 are 
fully complied with and satisfied.  The 
appropriate steps should be taken to 
comply with the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

4.  The RO/AMC should take the 
appropriate steps to obtain from the 
veteran as much clarifying information as 
to the dates and places of each of his 
claimed stressors, including his alleged 
wounds and the deaths of his two service 
comrades.  

5.  The RO/AMC should also take the 
appropriate steps to clarify whether 
information now on file as to one of the 
two service comrades whom the veteran 
states were killed is in fact a soldier 
who served with the veteran in the U.S. 
Marines.  

6.  The RO/AMC should take the 
appropriate steps to locate and obtain 
copies of battalion records or such other 
records as might confirm the veteran's 
presence in Korea during the time frame 
to which he testified he was there and 
take such other steps as are appropriate 
to confirm his other alleged stressors.  
Also, the RO/AMC should take the 
appropriate steps to locate and obtain 
copies of all records which might confirm 
that the veteran was AWOL or incarcerated 
during the time that he alleges he was in 
Korea.  

7.  Then, the RO should determine whether 
the veteran served in combat.  If it is 
determined that he served in combat, he 
should be afforded a VA psychiatric 
examination to determine whether his 
stressor(s), as specifically determined 
and delineated for the examiner by the 
RO, were sufficient to give rise to PTSD 
and whether it is at least as likely as 
not that the veteran now has PTSD as a 
result of those confirmed stressors.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis as well as the 
other elements supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The claim files must be made available to 
the examiner prior to the examination.  

8.  Thereafter, review the claims files.  
If any development is incomplete, or if 
the examination report does not contain 
sufficient information, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2007); Stegall v. West, 11 Vet. 
App. 268 (1998).  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

